Per Curiam
The complainant filed his bill against the County Commissioners of Volusia County and Harvey Jones the successful bidder, to whom a contract was awarded by said County Commissioners, for the care and guarding of the County Convicts while at work on the public roads of the county.
The prayer of the bill is that the contract be adjudged and decreed to be null and void, and that the said Commissioners be commanded, by an appropriate writ of injunction to award said contract to complainant who was also a bidder therefor.
Demurrers to the bill were sustained, a temporary restraining order was denied, complainant was allowed ten days within which to amend his bill, and upon his. failure so to do it was ordered that the bill stand dismissed at the cost of complainant.
*820From this order an appeal was taken to this court.
It appears from the record that the contract referred to was to run for a period of one year beginning November 6th, 1916. The time covered by the contract has therefore expired and nothing can be accomplished by the suit. This being true the appeal will be dismissed. McKeown v. Evans, 73 Fla. 34, 73 South. Rep. 841.
It is so ordered.
All concur.